Name: 98/359/EC: Commission Decision of 15 May 1998 approving a programme for infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Italy for the autonomous province of Trento (notified under document number C(1998) 1337) (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  health;  regions of EU Member States;  foodstuff
 Date Published: 1998-06-06

 Avis juridique important|31998D035998/359/EC: Commission Decision of 15 May 1998 approving a programme for infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Italy for the autonomous province of Trento (notified under document number C(1998) 1337) (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 163 , 06/06/1998 P. 0043 - 0043COMMISSION DECISION of 15 May 1998 approving a programme for infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Italy for the autonomous province of Trento (notified under document number C(1998) 1337) (Only the Italian text is authentic) (Text with EEA relevance) (98/359/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 97/79/EC (2), and in particular Article 10(2) thereof,Whereas Member States may submit to the Commission programmes designed to enable them to obtain for one or more regions the status of approved zone free of infectious haematopoietic necrosis (IHN) and of viral haemorrhagic septicaemia (VHS);Whereas by letters dated 23 December 1996 and 14 July 1997, Italy has, observing the procedures laid down in Article 10 of Directive 91/67/EEC, submitted a programme designed to enable it to obtain approved zone status for IHN and VHS for the autonomous province of Trento;Whereas the programme specifies the geographical zones concerned, the action to be taken by officials, the procedures to be followed by laboratories, the prevalence of the diseases and the action to be taken to combat them if detected;Whereas it also provides that during its period of application the only movements of live eggs and fish permitted are from approved farms to other farms;Whereas examination has shown that the programme is in line with the provisions of Article 10 of Directive 91/67/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The programme for IHN and VHS submitted by Italy for the autonomous province of Trento is hereby approved.Article 2 Italy shall bring into force the legislative, regulatory and administrative provisions required for implementation of the programme referred to in Article 1.Article 3 This Decision is addressed to the Italian Republic.Done at Brussels, 15 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 46, 19. 2. 1991, p. 1.(2) OJ L 24, 30. 1. 1998, p. 31.